Exhibit 10.55


FOURTEENTH AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT


This FOURTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 27, 2020, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent entered into that certain Borrowing Base Increase
Letter, dated as of April 22, 2019 (the “Borrowing Base Increase Letter”),
pursuant to which the Borrowing Base and Conforming Borrowing Base were
increased in accordance with Section 4.2 of the Credit Agreement from
$850,000,000 to $900,000,000, effective as of April 22, 2019 (the “Borrowing
Base Increase Letter Effective Date”); and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects, subject to the terms and
conditions set forth herein, and the Administrative Agent and the Lenders have
agreed to such request on the terms and conditions hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 4 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Amended Definition. The following definition in Section 1.1 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
“Defaulting Lender” means a Lender that, as determined by Administrative Agent
(with notice to Borrower of such determination), (a) has failed to perform any
of its funding obligations hereunder, including, without limitation, in respect
of its






PAGE 1



--------------------------------------------------------------------------------





Revolving Credit Percentage of any Advances or participations in Letters of
Credit, within two Business Days of the date required to be funded by it
hereunder, (b) has notified Borrower, Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by Administrative Agent, to confirm in
a manner satisfactory to Administrative Agent that it will comply with its
funding obligations; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt by Administrative Agent of such
confirmation in form and substance satisfactory to Administrative Agent, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state, federal or other governmental or regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority unless
deemed so by Administrative Agent in its sole discretion.
1.2    Additional Definitions. The following definitions shall be and they
hereby are added to Section 1.1 of the Credit Agreement in alphabetical order:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“BHC Act Affiliate” shall have the meaning set forth in Section 13.25(b).
“Covered Entity” shall have the meaning set forth in Section 13.25(b).






PAGE 2



--------------------------------------------------------------------------------





“Covered Party” shall have the meaning set forth in Section 13.25(a).
“Default Right” shall have the meaning set forth in Section 13.25(b).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“QFC” shall have the meaning set forth in Section 13.25(b).
“QFC Credit Support” shall have the meaning set forth in Section 13.25.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Supported QFC” shall have the meaning set forth in Section 13.25.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Special Resolution Regimes” shall have the meaning set forth in Section
13.25.






PAGE 3



--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Borrowing Base Increase Letter Effective Date” means April 22, 2019.
“Fourteenth Amendment Effective Date” means February 27, 2020.
1.3    Divisions. Article I of the Credit Agreement shall be and it hereby is
amended by adding the following Section 1.4 to read in its entirety as follows:
1.4    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
1.4    Borrowing Base. Section 4.1 of the Credit Agreement shall be and it
hereby is amended by replacing “As of the Thirteenth Amendment Effective Date,
the Borrowing Base and the Conforming Borrowing Base shall be $850,000,000” in
the third to last sentence therein with “As of the Borrowing Base Increase
Letter Effective Date, the Borrowing Base and the Conforming Borrowing Base
shall be $900,000,000”.
1.5    Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Article XIII of the Credit Agreement shall be and it hereby is amended by adding
the following Section 13.24 to read in its entirety as follows:
13.24    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution






PAGE 4



--------------------------------------------------------------------------------





Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
1.6    Acknowledgment Regarding Any Supported QFCs. Article XIII of the Credit
Agreement shall be and it hereby is amended by adding the following Section
13.25 to read in its entirety as follows:
13.25    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Commodity
Hedging Agreements or Interest Rate Agreements or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of Texas and/or of the United States or any
other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such






PAGE 5



--------------------------------------------------------------------------------





QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 13.25, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
1.7    Revolving Credit Allocations. Schedule 1.2 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety and replaced with
Schedule 1.2 to this Amendment.
SECTION 2.    Redetermined Borrowing Base; Elected Commitments. This Amendment
shall constitute notice of a redetermination of the Borrowing Base pursuant to
Section 4.2 of the Credit Agreement, and the Administrative Agent, the Lenders
and the Borrower hereby acknowledge that






PAGE 6



--------------------------------------------------------------------------------





effective as of the date hereof (i) the Borrowing Base shall be reaffirmed at
$900,000,000 and (ii) the Revolving Credit Aggregate Commitment shall be
$700,000,000, and such redetermined and reaffirmed Borrowing Base shall remain
in effect until the date the Borrowing Base is otherwise adjusted pursuant to
the terms of the Credit Agreement. The redetermination of the Borrowing Base
contained in this Section 2 shall constitute the Determination Date to occur on
or about May 1, 2020.
SECTION 3.    New Lenders and Reallocation and Increase of Revolving Credit
Commitment Amounts. The Lenders have agreed among themselves to reallocate their
respective Revolving Credit Commitment Amounts, and to, among other things, (a)
allow certain financial institutions identified by RBC Capital Markets (“RBC
Capital”), in its capacity as a Joint Lead Arranger, in consultation with the
Borrower, to become a party to the Credit Agreement as a Lender (each, a “New
Lender”) and (b) to permit one or more of the Lenders to increase their
respective Revolving Credit Commitment Amounts (each, an “Increasing Lender”).
Each of the Administrative Agent and the Borrower hereby consent to (i) the
reallocation of the Revolving Credit Commitment Amounts, (ii) each New Lender’s
agreement to provide a Revolving Credit Commitment Amount and (iii) the increase
in each Increasing Lender’s Revolving Credit Commitment Amount. On the date this
Amendment becomes effective and after giving effect to such reallocation and
assignment and increase of the Revolving Credit Aggregate Commitment, the
Revolving Credit Commitment Amount of each Lender shall be as set forth on
Schedule 1.2 of this Amendment. Each Lender hereby consents to the Revolving
Credit Commitment Amount set forth on Schedule 1.2 of this Amendment. The
reallocation of the Revolving Credit Commitment Amounts among the Lenders and
the acquisition by each New Lender of an interest in the Revolving Credit
Aggregate Commitment, shall be deemed to have been consummated pursuant to the
terms of the Assignment and Assumption attached as Exhibit D to the Credit
Agreement as if the Lenders, including each New Lender, had executed an
Assignment and Assumption with respect to such reallocation. The Administrative
Agent hereby waives the $3,500 processing and recordation fee set forth in
Section 13.7(b)(iv) of the Credit Agreement with respect to the assignments and
reallocations contemplated by this Section 3. To the extent requested by any
Lender, and in accordance with Section 11.1 of the Credit Agreement, the
Borrower shall pay to such Lender, within the time period prescribed by
Section 11.1 of the Credit Agreement, any amounts required to be paid by the
Borrower under Section 11.1 of the Credit Agreement in the event the payment of
any principal of any Eurodollar-based Advance or the conversion of any
Eurodollar-based Advance other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 3. Each New Lender agrees that it shall be deemed to be, and
hereby becomes on the date of effectiveness of this Amendment, a party in all
respects to the Credit Agreement and the other Loan Documents to which all the
Lenders are party and each shall have the rights and obligations of a Lender
under the Credit Agreement and the other Loan Documents.
SECTION 4.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the redetermination of the Borrowing Base contained
in Section 2 of this Amendment, and the reallocation of the commitments
contained in Section 3 of this Amendment, in each case, shall be effective upon
the satisfaction of each of the conditions set forth in this Section 4.






PAGE 7



--------------------------------------------------------------------------------





4.1    Execution and Delivery. The Administrative Agent shall have received a
duly executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.
4.2    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
4.3    Fees. The Administrative Agent shall have received the fees separately
agreed upon in a separate fee letter executed by the Administrative Agent and
the Borrower in connection with this Amendment.
4.4    Notes. The Administrative Agent shall have received Notes duly executed
by the Borrower for each Lender that requests a Note in accordance with Section
2.2(e) of the Credit Agreement.
4.5    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 5.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants to the Lenders
as follows:
5.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower, the
Parent and each other Credit Party contained in the Credit Agreement and in each
of the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof (without duplication of any materiality
qualifier contained therein), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such specified earlier date.
5.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower of this Amendment and all documents, instruments and
agreements contemplated herein are within the Borrower’s corporate powers, have
been duly authorized by necessary corporate action by the Borrower, require no
action by or in respect of, or filing with, any court or agency of government
(except for the recording and filing of Collateral Documents and financing
statements) and (a) do not violate in any material respect any Requirement of
Law, (b) are not in contravention of the terms of any material Contractual
Obligation, indenture, agreement or undertaking to which the Borrower is a party
or by which it or its properties are bound where such violation could reasonably
be expected to have a Material Adverse Effect, and (c) do not result in the
creation or imposition of any Lien upon any of the assets of the Borrower except
for Liens permitted by Section 8.2 of the Credit Agreement and otherwise as
permitted in the Credit Agreement.






PAGE 8



--------------------------------------------------------------------------------





5.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
the enforceability thereof may be limited by (i) bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii)  equitable
principles of general application.
5.4    No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
SECTION 6.    Miscellaneous.
6.1    Mortgages. Within sixty (60) days after the date hereof (or such longer
period as Administrative Agent may agree, in its reasonable discretion), the
Credit Parties shall have executed and delivered to the Administrative Agent
Mortgages and title information, in each case, reasonably satisfactory to the
Administrative Agent with respect to the Oil and Gas Properties of the Credit
Parties, or the portion thereof, as required by Sections 7.16 and 7.17 of the
Credit Agreement.
6.2    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.
6.3    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
6.4    Further Assurances. The Borrower covenants and agrees from time to time,
as and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.
6.5    Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.
6.6    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.






PAGE 9



--------------------------------------------------------------------------------





6.7    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.8    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
6.9    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.
6.10    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
6.11    Reference to and Effect on the Loan Documents.
(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver of any provision of any of the Loan
Documents.
[Signature pages follow.]








PAGE 10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
BORROWER:
 
MRC ENERGY COMPANY,
as Borrower 
 
 
 
 
By:
/s/ David E. Lancaster
Name:
David E. Lancaster
Title:
Executive Vice President
 
 
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
as Administrative Agent 
 
 
 
 
By:
/s/ Rodica Dutka
Name:
Rodica Dutka
Title:
Manager, Agency



ROYAL BANK OF CANADA,
as a Lender and as an Issuing Lender
 
 
 
 
By:
/s/ Don J. McKinnerney
Name:
Don J. McKinnerney
Title:
Authorized Signatory
 
 
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender
 
 
 
 
By:
/s/ Raza Jafferi
Name:
Raza Jafferi
Title:
Director
 
 
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





COMERICA BANK,

as a Lender and as an Issuing Lender
 
 
 
 
By:
/s/ Mackenzie Dold
Name:
Mackenzie Dold
Title:
Vice President
 
 
 
 











SIGNATURE PAGE



--------------------------------------------------------------------------------






TRUIST BANK, as successor by merger to
SunTrust Bank,
as a Lender
 
 
 
 
By:
/s/ Benjamin L. Brown
Name:
Benjamin L. Brown
Title:
Director
 
 
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, HOUSTON
BRANCH,
as a Lender
 
 
 
 
By:
/s/ Ryan Knape
Name:
Ryan Knape
Title:
Director
 
 
 
 











SIGNATURE PAGE



--------------------------------------------------------------------------------






BMO HARRIS FINANCING, INC.,
as a Lender
 
 
 
 
By:
/s/ James V. Ducote
Name:
James V. Ducote
Title:
Managing Director
 
 
 
 











SIGNATURE PAGE



--------------------------------------------------------------------------------






IBERIABANK,
as a Lender
 
 
 
 
By:
/s/ Blakely Norris
Name:
Blakely Norris
Title:
Vice President
 
 
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender
 
 
 
 
By:
/s/ Donovan C. Broussard
Name:
Donovan C. Broussard
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Jacob W. Lewis
Name:
Jacob W. Lewis
Title:
Authorized Signatory
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
as a Lender
 
 
 
 
By:
/s/ Cameron Hinojosa
Name:
Cameron Hinojosa
Title:
Vice President
 
 
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
By:
/s/ Molly Schultz
Name:
Molly Schultz
Title:
Assistant Vice President
 
 
 
 











SIGNATURE PAGE



--------------------------------------------------------------------------------





CATHAY BANK,
as a Lender
 
 
 
 
By:
/s/ Dale T. Wilson
Name:
Dale T. Wilson
Title:
Senior Vice President
 
 
 
 









SIGNATURE PAGE



--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Fourteenth Amendment to Third Amended and Restated
Credit Agreement (the “Fourteenth Amendment”); (ii) consents to the Borrower’s
execution and delivery thereof; (iii) consents to the terms of the Fourteenth
Amendment; (iv) affirms that nothing contained therein shall modify in any
respect whatsoever its guaranty of the Indebtedness pursuant to the terms of the
Guaranty or the Liens granted by it pursuant to the terms of the other Loan
Documents to which it is a party securing payment and performance of the
Indebtedness, (v) reaffirms that the Guaranty and the other Loan Documents to
which it is a party and such Liens are and shall continue to remain in full
force and effect and are hereby ratified and confirmed in all respects and (vi)
represents and warrants to the Administrative Agent and the Lenders that, as of
the date hereof, (x) all of the representations and warranties made by it in
each of the Loan Documents to which it is a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date, and (y) after giving effect to the Fourteenth Amendment,
no Default or Event of Default has occurred and is continuing. Although each
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, each Guarantor understands that neither the Administrative
Agent nor any of the Lenders have any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments or waivers for the Guaranty and other Loan Documents to which
it is a party to remain in full force and effect, and nothing herein shall
create such duty or obligation.
[SIGNATURE PAGES FOLLOW]








CONSENT AND REAFFIRMATION



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Fourteenth Amendment.


GUARANTORS:
 
 
 
MATADOR RESOURCES COMPANY
MRC ENERGY SOUTHEAST COMPANY, LLC
MRC ENERGY SOUTH TEXAS COMPANY, LLC
MRC PERMIAN COMPANY
MRC ROCKIES COMPANY
MATADOR PRODUCTION COMPANY
LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.
DELAWARE WATER MANAGEMENT COMPANY, LLC
LONGWOOD MIDSTREAM DELAWARE, LLC
LONGWOOD MIDSTREAM HOLDINGS, LLC
LONGWOOD MIDSTREAM SOUTHEAST, LLC
LONGWOOD MIDSTREAM SOUTH TEXAS, LLC
SOUTHEAST WATER MANAGEMENT COMPANY, LLC
MRC DELAWARE RESOURCES, LLC
MRC PERMIAN LKE COMPANY, LLC
WR PERMIAN, LLC
 
 
 
 
 
 
 
 
By:
 
Name:
David E. Lancaster
Title:
Executive Vice President
 
 
 
 
 
 
 
 

LONGWOOD GATHERING AND DISPOSAL
SYSTEMS, LP
 
 
 
 
By:
Longwood Gathering and Disposal Systems GP, Inc., its General Partner
 
 
 
 
 
By:
 
 
Name:
David E. Lancaster
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 







CONSENT AND REAFFIRMATION SIGNATURE PAGE



--------------------------------------------------------------------------------






Schedule 1.2

Percentages and Allocations1 
Revolving Credit
LENDERS
REVOLVING CREDIT
ALLOCATIONS
REVOLVING CREDIT
PERCENTAGE
Royal Bank of Canada
$85,000,000.00
12.142857142%
The Bank of Nova Scotia, Houston Branch
$80,000,000.00
11.428571429%
Bank of America, N.A.
$80,000,000.00
11.428571429%
BMO Harris Financing, Inc.
$80,000,000.00
11.428571429%
Truist Bank
$80,000,000.00
11.428571429%
Canadian Imperial Bank of Commerce, New York Branch
$80,000,000.00
11.428571429%
PNC Bank, National Association
$70,000,000.00
10.000000000%
Comerica Bank
$60,000,000.00
8.571428571%
IBERIABANK
$35,000,000.00
5.000000000%
The Huntington National Bank
$25,000,000.00
3.571428571%
Cathay Bank
$25,000,000.00
3.571428571%
 
 
 
TOTALS
$700,000,000.00
100.000000000%















_____________________________


1 As of the Fourteenth Amendment Effective Date






SCHEDULE 1.2